DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed December 20, 2021.

Drawings
The objection to the drawings has been withdrawn due to the amendment filed.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to electronic devices:
Saito et al. (US 2005/0189846 A1)		Yu et al. (US 2013/0045374 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




IMS
January 20, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822